Citation Nr: 1617468	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a bilateral eye disorder, to include dry eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Jones, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the hearing is of record.

The Veteran's claims currently on appeal were remanded by the Board in January 2014. 

The Veteran's Virtual VA folder contains copies of VA treatment records dated subsequent to the most recent supplemental statement of the case, which was issued in May 2014.  The RO will have an opportunity to review these records because the Veteran's claims must be remanded for further development.    

The Veteran's VBMS electronic file indicates that in May 2015 the Veteran submitted a substantive appeal with regard to a claim for service connection for PTSD.  The Board acknowledges that the issue of entitlement to service connection for PTSD has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on this issue.  As such, the Board will not accept jurisdiction over the PTSD issue at this time, but such will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional medical opinions regarding the Veteran's knees and low back are necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In January 2014 the Board remanded the Veteran's low back and bilateral knee claims instructing that a medical opinion be obtained regarding whether it is at least as likely as any current disabilities of the back or knees found are related to service.  The April 2014 VA examiner diagnosed the Veteran as having low back and bilateral knee disabilities and opined that these disabilities were unrelated to service.  However in support of his opinion the examiner stated that that there was no documented injury or treatment of the knees or back in the service treatment records.  This is incorrect.  The STRs show that the Veteran received injury to the back in October 1981 while playing football in service.  The STRs also reflect treatment for medial collateral ligament strain to both knees in March 1981, and further left knee medical treatment in September 1981.  Accordingly new opinions must be obtained that take into consideration the Veteran's in-service back and knee injuries and treatment.  

The Veteran seeks service connection for a bilateral eye disorder, to include dry eyes.  This claim was remanded by the Board in January 2014 because a March 2009 VA examination diagnosed dry eyes, but did not provide an opinion regarding whether such was related to service.  On VA eye examination in April 2014 the VA examiner noted that the Veteran used artificial tears as needed but she did not provide any opinion regarding whether the Veteran has a dry eye disability that is related to service.  In a May 2014 addendum opinion the VA examiner reviewed the Veteran's claims file, but again did not provide any opinion regarding whether the Veteran has a dry eye disability that is related to service.  Accordingly a new medical opinion must be obtained.  

The Veteran's updated VA treatment records should be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's updated VA treatment records.

2.  When the above action has been accomplished, provide the Veteran a VA examination to determine the nature and etiology of any current eye disorder.  The claims folder must be made available to the examiner, and the examiner must review the claims file and note such review.  The Examiner should answer the following questions:

a)  Does the Veteran have any current eye disorder residual of the photophobia the Veteran experienced during service.

b)  Is it as likely as not (e.g. a 50 percent or greater probability) that the dry eye disability diagnosed by the VA eye examiner in March 2009 had its onset in service or is otherwise related to the Veteran's period of active service.  

If any other eye disability is found (other than refractive error) an opinion should be provided regarding whether it is as likely as not that such disability had its onset in service or is otherwise related to the Veteran's period of active service.  

The examiner should provide detailed rationale for these opinions.

3.  Provide the Veteran a VA examination to determine the nature and etiology of all current left knee, right knee, and back disorders.  The claims folder must be made available to the examiner, and the examiner must review the claims file and note such review. 

All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner must offer an opinion as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that any currently diagnosed left knee, right knee, and back disorders had their onset in service or are otherwise etiologically related to the Veteran's period of active service.  In providing the opinions, the examiner must discuss whether any current disabilities are related to the injury to the Veteran's back in October 1981 while playing football, the treatment for medial collateral ligament strain to both knees in March 1981, and the left knee in-service medical treatment in September 1981.      

The examiner should provide detailed rationale for these opinions.

4.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes review of all evidence received since the May 2014 SSOC.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




